         Case 3:16-md-02741-VC Document 2829 Filed 02/26/19 Page 1 of 2




                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 IN RE: ROUNDUP PRODUCTS                           MDL No. 2741
 LIABILITY LITGATION
                                                   Case No. 16-md-02741-VC
 This document relates to:
                                                   PRETRIAL ORDER NO. 92:
 Hardeman v. Monsanto, 3:16-cv-00525-VC
                                                   EVIDENTIARY RULINGS ON DR.
                                                   PORTIER’S DIRECT TESTIMONY




       The following are the Court’s evidentiary rulings regarding Dr. Portier’s direct testimony,

which are subject to change depending on what is designated for cross. The parties are reminded

that the designations for Dr. Portier’s testimony should be filed on the docket once they are

complete.

Page Where Objection Appears                 Ruling
6                                            Overruled
17                                           Sustained as to 18:04-06; otherwise overruled
23                                           Overruled
25                                           Sustained
26                                           Sustained
27                                           Sustained, but the plaintiff may elicit brief testimony
                                             from Dr. Weisenburger about who Dr. Blair is.
30                                           Sustained
35                                           Overruled
39                                           Overruled (This ruling is particularly tentative and
                                             will depend on what is proposed for cross-
                                             examination testimony.)
45                                           Sustained
         Case 3:16-md-02741-VC Document 2829 Filed 02/26/19 Page 2 of 2



80                                  Sustained in part; if plaintiff wishes, he may use this
                                    testimony after removing reference to the fact that
                                    they are the EPA’s guidelines.
152                                 Sustained
172                                 Overruled
246                                 Sustained as to 247:20 – 248:01; otherwise overruled
       IT IS SO ORDERED.

Date: February 26, 2019                            ___________________________
                                                   Honorable Vince Chhabria
                                                   United States District Court
